UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1753



MICHAEL W. MCRAE,

                                             Plaintiff - Appellant,


          versus


STATE OF MARYLAND; DEPARTMENT OF PERSONNEL;
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES; DIVISION OF CORRECTIONS MARYLAND
CORRECTIONAL PRE-RELEASE SYSTEM; MARYLAND
CLASSIFIED     EMPLOYEE'S      ASSOCIATION,
Incorporated,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-03-1194-L)


Submitted:   September 11, 2003              Decided:   June 8, 2004


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael W. McRae, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael W. McRae appeals the district court’s order

dismissing his employment discrimination suit.    We have reviewed

the record and find no reversible error.     Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal as

frivolous on the reasoning of the district court.     See McRae v.

Maryland, No. CA-03-1194-L (D. Md. filed May 9, 2003 & entered

May 12, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                              - 2 -